DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. 
	The applicant argues “In the rejection of now-cancelled claim 17, the Examiner acknowledged that Stein fails to disclose “wherein said NF is a User Data Management (UDM) function”, but asserted that Zit (3:52-53) discloses this feature. Applicant respectfully disagrees. Zait (3:52-53) discloses that a slice selection policy function 114 receives user profile information from a subscriber information database 120, which may include a UDM. However, Zait fails to disclose that the UDM sends a request for user profile information. In contrast, amended claims 16 and 23 require that a coexistence function receives from a UDM a trigger indicating a request for user subscription data. Put more simply, Zait’s UDM provides user profile information whereas the UDM of amended claim 16 requests user subscription data through the coexistence function.”  See page 8 of applicant’s remarks.  The examiner respectfully disagrees.
Stein teaches the system can receive a query from a user for data (in other 
words, user subscription data; see paragraph [0021]) contained in one of a first, or legacy, database or a second, or current, database.  See paragraph [0045].  The user sends the query via client device 102 shown in figure 1 and discussed in paragraphs [0016]-[0018]. Therefore, the client device 102 is considered as a network function which is simply an element functioning in the network as depicted in figure 1.  As required in the claim, Stein teaches “receiving, from a Network Function (NF) in the telecommunications network, a trigger indicating a request for user subscription data .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21-23 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein, U.S. Publication No. 2014/0195514 in view of Zait, U.S. Patent No. 9,961,624.
Regarding Claims 16 and 23, Stein discloses a method, performed by a 
coexistence function (i.e., content management system 106; see figure 1) in a telecommunications network (shown in figure 1) comprising a unified data repository (for example, legacy database 210; see figure 2) and a user data repository (for example, current database 212; see figure 2) arranged for storing user subscription (see paragraph [0019]), for obtaining user subscription data pertaining to a subscriber in the telecommunication network (see figure 1), said method comprising:
receiving, from a Network Function (NF) in the telecommunications network (the client device 102 is considered as a network function which is simply an element functioning in the network as depicted in figure 1.  Also, see examiner’s response above), a trigger indicating a request for user subscription data pertaining to a subscriber in the telecommunication network (in other words, the system can receive a query from a user; see paragraph [0045]);
determining that said requested user subscription data is not available in said unified data repository by checking, by said coexistence function, said unified data repository for said user subscription data (for example, by using the lookup table 208, data 100-119 is not available in DB1/legacy database 210; see paragraphs [0046]-[0047]);
upon determining that said user subscription data is not available in said unified data repository, obtaining said requested user subscription data from said user data repository (in other words, data 100-119 can be obtained from DB2/current database 212; see paragraphs [0046]-[0047]), wherein said user data repository and said unified data repository are accessed by said coexistence function via separate communication interfaces (as shown in figure 2); and
transmitting, to said NF, said obtained user subscription data (see paragraph [0047]).
Stein fails to disclose 4G, 5G and wherein the NF is a User Data Management 
(UDM) function. 
Zait discloses 4G, 5G (see col. 2, lines 59-67) and wherein the NF is a User 
Data Management (UDM) function (see col. 3, lines 52-53).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zait’s invention with Stein’s invention for enhancing flexibility in wireless communication networks providing different types of services (see col. 1, lines 15-38 of Zait).
Regarding Claims 21 and 29, Stein and Zait disclose the method and coexistence function as described above.  Stein fails to disclose wherein said trigger is generated when a subscriber tries to register in said telecommunication network.  Zait discloses wherein said trigger is generated when a subscriber tries to register in said telecommunication network (see col. 2, lines 1-16).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zait’s invention with Stein’s invention for enhancing flexibility in wireless communication networks providing different types of services (see col. 1, lines 15-38 of Zait).
Regarding Claims 22 and 29, Stein and Zait disclose the method and coexistence function as described above.  Stein fails to disclose wherein said trigger is generated by an administrator of said telecommunication network.  Zait discloses wherein said trigger is generated by an administrator of said telecommunication network (see col. 2, lines 17-25).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zait’s invention with Stein’s invention for enhancing flexibility in wireless communication networks providing different types of services (see col. 1, lines 15-38 of Zait).
Regarding Claim 30, Stein and Zait disclose the method as described above.  Stein further discloses a non-transitory, computer-readable medium storing program instructions that, when executed by at least one processor, configure the coexistence function to perform operations corresponding to the method of claim 16 (see paragraphs [0051], [0053]-[0054] and [0059]-[0060]).
	
Claims 18-20, 24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein and Zait in view of Levandoski et al. (Levandoski), U.S. Publication No. 2015/0379060.
Regarding Claims 18 and 24, Stein and Zait disclose the method and 
coexistence function comprising 4G as described above.  Stein and Zait fail to disclose further comprising storing said obtained user subscription data in said unified data repository.  Levandoski discloses further comprising storing said obtained user subscription data in said unified data repository (see paragraph [0089]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Levandoski’s invention with Stein’s and Zait’s invention for providing storage with less impact on overall system performance (see paragraph [0002] of Levandoski).
Regarding Claims 19 and 26, Stein and Zait disclose the method and 
coexistence function comprising 4G and 5G as described above.  Stein and Zait fail to disclose further comprising, after storing said obtained user subscription data, sending, to said user data repository, an indicator arranged to indicate that the user subscription data pertaining to the subscriber has been migrated to the unified data repository.  Levandoski discloses further comprising, after storing said obtained user subscription (see paragraph [0089]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Levandoski’s invention with Stein’s and Zait’s invention for providing storage with less impact on overall system performance (see paragraph [0002] of Levandoski).
Regarding Claims 20 and 27, Stein and Zait disclose the method and 
coexistence function comprising 4G and 5G as described above.  Stein and Zait fail to disclose wherein said indicator further instructs said user data repository to remove the user subscription data pertaining to the subscriber from said user data repository.  Levandoski discloses wherein said indicator further instructs said user data repository to remove the user subscription data pertaining to the subscriber from said user data repository (see paragraph [0089]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Levandoski’s invention with Stein’s and Zait’s invention for providing storage with less impact on overall system performance (see paragraph [0002] of Levandoski).  
	
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein and Zait in view of Herrero, U.S. Publication No. 2005/0020259.
Regarding Claim 25, Stein and Zait disclose the coexistence function comprising 4G as described above.  Stein and Zait fail to disclose wherein execution of the instructions further configures the coexistence function to map said retrieved data to a prescribed format before storing said user subscription data in said unified data repository.  Herrero discloses wherein execution of the instructions further configures (see paragraphs [0118] and [0119]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Herrero’s invention with Stein’s and Zait’s invention to perform a smooth and fast data migration that is cost-effective (see paragraph [0025] of Herrero).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein and Zait in view of Salkintzis et al. (Salkintzis), U.S. Publication No. 2020/0187106 in further view of Palanisamy et al. (Palanisamy), U.S. Publication No. 2017/0150332.
Regarding Claim 28, Stein and Zait disclose the coexistence function 
wherein said coexistence function accesses said 4G unified data repository and accesses said 5G user data repository as described above.  Stein and Zait fail to disclose via an Nudr interface and via a Ud interface.  Salkintzis discloses via an Nudr interface (see paragraph [0070]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Salkintzis’ invention with Stein’s and Zait’s invention to effectively and efficiently access network data.  Stein, Zait and Salkintzis fail to disclose via a Ud interface.  Palanisamy discloses via a Ud interface (see paragraph [0082]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Palanisamy’s invention with Stein’s, Zait’s and Salkintzis’ invention to effectively and efficiently access network data.  
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645       
October 26, 2021